Citation Nr: 0518749	
Decision Date: 07/11/05    Archive Date: 07/20/05	

DOCKET NO.  95-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the veteran's actions resulting in the shooting 
death of another serviceman constituted willful misconduct. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	T. C. Jarvi, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty in the United States 
Army from November 1960 to December 1996, and had a prior 
period of service in the United States Marine Corps from 1956 
to September 1959.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
PTSD.  In November 1995, the RO issued an administrative 
decision finding that the veteran's actions in the in-service 
shooting death of another service member constituted willful 
misconduct.  In January 1998, the Board remanded the case for 
additional development.  In January 2003, the Board issued a 
decision which found the veteran's actions resulting in the 
shooting death of another serviceman constituted willful 
misconduct, and denied service connection for PTSD because 
the sole stressor related to service used to support a 
diagnosis of PTSD was the shooting death of the fellow 
serviceman.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).

In January 2004, the Court granted a joint motion to remand, 
vacating the Board's January 2003 decision and remanding for 
additional proceedings.  In May 2004, the representative 
submitted additional evidence for consideration and did not 
waive initial consideration by the RO.  In June 2004, the 
Board again remanded the appeal to the RO for VCAA compliance 
consistent with the joint motion and court order, and for 
initial consideration of the additional evidence submitted in 
May 2004.  Proper VCAA notice was subsequently posted to the 
veteran and representative in July 2004, and a supplemental 
statement of the case was issued by the RO thereafter in 
February 2005, which continued the denial of the veteran's 
appeal.  

In March 2005, the representative submitted an additional 
medical record to the RO in Phoenix and this document was 
forwarded directly to the Board.  The representative did not 
waive initial consideration of this particular medical 
record.  In accordance with the governing laws and 
regulations, the Board considered again remanding the 
veteran's appeal for initial consideration of this medical 
record but finds that such action is not warranted.  This 
medical record (a Case Closing Summary) reflects psychiatric 
treatment of the veteran from 1993 to 1997.  Although not an 
actual duplicate copy of a record already on file, it 
reflects the identical information with respect to treatment 
and diagnoses as other records which have long been on file 
and discussed in previous adjudications.  This record 
indicates that the veteran was initially seen for chronic 
depression but was later diagnosed as having PTSD from an 
incident that occurred while he was on guard duty in the 
military.  

This particular medical summary, though new in the sense that 
it was not previously on file, is entirely cumulative with 
and redundant of other medical evidence which was already on 
file during the lengthy pendency of this appeal.  Moreover, 
the outcome of this appeal does not turn on the veteran's 
medical/psychiatric diagnosis, but rather upon a 
determination regarding line of duty and willful misconduct 
in incidents which occurred during service in February 1964.  
All available records of these incidents during service have 
been on file and considered by adjudicators for a period of 
years.  The representative's cover letter to the November 
1997 Case Closing Summary requested VA to expedite a decision 
in the veteran's appeal, and the Board can find no useful 
purpose to be served in remanding this case yet again for 
initial consideration of a medical record which essentially 
duplicates evidence which is already on file and which is 
unnecessary to a proper determination of the issues presented 
in this appeal.  For these reasons, there can be no prejudice 
to the veteran in not remanding the appeal for initial 
consideration of this evidence.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  While on guard duty, and forgetful that he had loaded his 
.45 caliber pistol no more than a few hours earlier, the 
veteran drew from his holster and placed his pistol into the 
mouth of another serviceman, pulled the trigger; the gun 
fired, and the other serviceman was killed.

3.  Although there is no question that the veteran did not 
intend to kill or injure the victim, the evidence 
demonstrates beyond any reasonable doubt that his actions 
resulting in the shooting death of another serviceman 
amounted to a conscious, deliberate and intentional 
wrongdoing, were known prohibitive actions, demonstrated a 
wanton or reckless disregard of the probable consequences of 
such actions, and were not a mere technical violation of 
police regulations or ordinances.

4.  The veteran was subsequently tried by general court-
martial for involuntary manslaughter, with the advice and 
assistance of defense counsel, a charge to which he pled 
guilty in exchange for a sentence cap, and although the 
veteran was accorded considerable favorable clemency with 
respect to the sentence adjudged, the record of conviction 
was upheld throughout automatic appellate review by the 
general court-martial convening authority, and the Army Court 
of Military Review.

5.  The veteran has received multiple psychiatric diagnoses, 
including PTSD, and to the extent that the veteran has PTSD, 
the sole stressor related to service supporting a valid 
diagnosis of PTSD is his shooting death of another 
serviceman, which was not in line of duty but which was 
willful misconduct by the veteran, and such misconduct is the 
proximate cause of his PTSD.



CONCLUSIONS OF LAW

1.  The veteran's actions resulting in the shooting death of 
another serviceman constituted willful misconduct.  
38 U.S.C.A. §§ 105, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.354 (2004).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated in the line of duty during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.301, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

Of course, the issues in this case were initiated and first 
denied prior to VCAA adoption.  As noted above, the Board's 
earlier January 2003 decision on the merits was vacated and 
the appeal remanded for VCAA compliance.  Formal VCAA notice 
was forwarded to the veteran in July 2004.  This notification 
informed the veteran of the evidence necessary to 
substantiate his claim, the evidence that VA would collect on 
his behalf, the evidence it was still necessary that he 
submit, and requested he submit any relevant evidence he 
might have in his possession.  That notification specifically 
informed the veteran that the evidence necessary to 
substantiate his claim would be evidence tending to show that 
his actions resulting in the shooting death of a fellow 
serviceman were not willful conduct.  That, of course, is the 
key issue presented in this appeal.  

In addition to formal VCAA notice posted to the veteran in 
July 2004, the Board finds that the veteran and 
representative have clearly been informed of the evidence 
necessary to substantiate the veteran's claim during the 
lengthy pendency of this appeal.  Rating decisions, 
statements of the case, and a personal hearing at the RO have 
all involved discussion of the issues presented in this 
appeal, including the applicable laws and regulations 
governing line of duty, willful misconduct, and entitlement 
to service connection for disabilities, including PTSD.  It 
is also clear that all available evidence relevant to this 
appeal has been collected for review.  

The principal issue presented in this appeal is an 
application of the governing laws and regulations to the 
known facts which occurred on the evening of February 10, 
1964.  All documentary evidence of those incidents have long 
been associated with the claims folder.  Additionally, all 
known records of the veteran's treatment for psychiatric 
problems have been collected for review, and the veteran has 
been provided VA examinations which are adequate for rating 
purposes.  

With regard to VA examination, the Board would point out, as 
it did in its January 2003 decision, that the earlier Board 
remand of January 1998 requested the veteran be examined by a 
panel of two board-certified psychiatrists, who had not 
previously examined the veteran.  He was subsequently 
provided a VA examination by a single board-certified 
psychiatrist, rather than a board of two.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court ruled that a remand 
by the Board conferred on the veteran as a matter of law, the 
right to compliance with the remand order.  The Court also 
stated, however, that where an appellant had not been harmed 
by an error in a Board determination, the error was not 
prejudicial.  Id. at 271; 38 U.S.C.A. § 7261(b) (West 2002).  

In this instance, the Board finds that any error by failure 
to have the veteran examined by a board of two psychiatrists 
was harmless error because the key issues presented in this 
appeal do not involve psychiatric evaluation and/or 
psychiatric diagnosis.  Although there is some dispute in the 
clinical evidence on file as to whether the veteran has a 
valid diagnosis of PTSD, the Board will assume, without 
conceding, that there does in fact exist a valid diagnosis of 
PTSD in deciding this appeal.  That is, the fact that the 
veteran was not provided a VA examination by a board of two 
psychiatrists does not affect the outcome of the appeal, 
which instead turns on the question of whether the veteran 
actions giving rise to his claimed disability constitute 
willful misconduct or were in line of duty.  Under these 
circumstances, the Board finds that any error presented in a 
failure to have the veteran examined by a board of two 
psychiatrists as initially ordered in remand action of 
January 1998 was harmless beyond any doubt.

Accordingly, the Board finds that VA has complied with the 
duties to notify and assist in developing the veteran's 
current appeal.  There is no reasonable likelihood that any 
additional development would result in the production of 
further relevant evidence.  All known available evidence has 
been collected for review and included in the claims folder.  
The veteran and representative have been given ample 
opportunity over a period of years to present all argument in 
the veteran's behalf.  VCAA is satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including psychoses, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

An injury or disease incurred during active military service 
will be deemed to have been incurred in the line of duty 
unless such injury or disease was a result of the person's 
own willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(a).  Direct service connection may be granted only when 
a disability was incurred or aggravated in line of duty, and 
was not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301(a).  In line of duty means an injury or 
disease incurred or aggravated during military service unless 
such injury or disease was the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA, unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 U.S.C.A. § 3.1(n).  

During the pendency of this appeal, the legal terms malum in 
se (wrong in itself) and malum prohibitum (wrong because 
prohibited) were removed from the definition of willful 
misconduct for the stated purpose that the definition was 
already clear and those Latin terms were unnecessary.  This 
change did not result any substantive changes in the 
definition itself.  38 U.S.C.A. § 105 establishes a 
presumption in favor of a finding of in line of duty.  To 
deny a claim based on a finding of willful misconduct, the 
standard of proof is that a preponderance of the evidence 
must support a finding of willful misconduct.  Smith v. 
Derwinski, 2 Vet. App. 241, 244 (1992); Forshey v. West, 12 
Vet. App. 71, 73 (1998).  Additionally, the element of 
knowledge of, or a wanton or reckless disregard of, the 
probable consequences must be specifically addressed.  Myore 
v. Brown, 9 Vet. App. 498, 503-04 (1996).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such a basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or interferes 
with the peace of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).

Facts:  Service medical records from the veteran's initial 
enlistment in 1956 to 1959 show no evidence of an acquired 
psychiatric disorder, and his separation examination in 1959 
showed that his mental status was normal.  Service medical 
records of the veteran's second enlistment from 1960 to 1966 
show a normal psychiatric evaluation on the entrance 
examination, and on an October 1963 physical examination.

On the evening of February 10, 1964, the veteran and another 
service member (JD) were serving together, guarding an access 
gate to their military facility.  While engaging in horseplay 
with JD, the veteran placed a loaded .45 caliber 
semiautomatic handgun in JD's mouth, pulled the trigger, the 
weapon discharged, and JD was killed.  Later that night, the 
veteran was examined prior to being questioned.  He was 
oriented to time, place, date, and personal identity and his 
vital signs were normal.  There was no indication of bizarre 
behavior, except that he stated he was confused about the 
events of JD's death.  The impression was that there was no 
apparent medical reason for the veteran not to be questioned.

On February 11, 1964, the veteran executed a written 
statement about the previous evening's shooting incident.  He 
reported that he was on gate duty when around 8:30 p.m. he 
and JD observed a motor vehicle stop, apparently discharged 
someone, and then make a U-turn and drive away.  They thought 
that someone was going to enter the facility illegally, so 
they separated and searched for the individual.  When the 
veteran saw traffic approach the gate, he returned there to 
wave the traffic through.  He tried to locate JD and called 
to him, but when there was no response, the veteran inserted 
a loaded magazine into his pistol, thinking that JD might be 
in trouble and set out to find him.  He subsequently located 
JD, and they returned to the gate.  After a while, he and JD 
"started horseplay" with their .45 caliber handguns 
(pointing them at each other, quick-drawing, cocking the 
hammer, etc.).  After holstering their weapons, the veteran 
withdrew his in a quick-draw fashion placed it in JD's mouth 
and pulled the trigger, not realizing that the magazine was 
still in the weapon and that it was in a loaded condition.  
The veteran explained that JD had opened his mouth wide and 
the pistol was actually inside his mouth when it fired.  The 
veteran stated that they had been involved in good-natured 
horseplay and that he had not intended to injure JD.  In 
response to a question by an investigator as to "What was 
the policy on unit police relative to their weapons," the 
veteran responded that the policy was "not to insert the 
magazine into the weapon unless the situation requires the 
weapon be loaded."  According to a statement by another 
serviceman, the incident occurred at around 10:15 p.m.

On February 14, 1964, the veteran was charged with a 
violation of Article 119of Uniform Code of Military Justice 
(UCMJ), involuntary manslaughter, and that he did on February 
10, 1964, by culpable negligence, unlawfully killed JD, by 
shooting him in the head with a pistol.

A copy of the standard operating procedure (SOP) for unit 
police at the time of the shooting reveals that a non-
commissioned officer was required to instruct guards, that 
they were to draw their weapons from their holsters only 
under limited circumstances (to apprehend a known dangerous 
criminal or to prevent certain offenses from being committed) 
and that in these cases, guards would not draw, load or fire 
weapons until all other available means (to include clubs) 
had been exhausted.  The non-commissioned officer was 
required to instruct guards that they would not place loaded 
magazines in their weapons until a final decision on need for 
use had been determined.  The SOP also stated that playing 
with pistols or other weapons was strictly prohibited, and 
that persons playing with a weapon, having it out of a 
holster, or firing unnecessarily would be considered to have 
violated a standing order.  

On February 18, 1964, a pretrial investigation was conducted.  
The non-commissioned officer (NCO) on duty at the time of the 
shooting testified that he was in the habit of instructing 
the veteran daily on SOP on when a weapon should be loaded 
and that, while he did not remember whether he instructed the 
veteran on the day of the shooting, the veteran had been told 
just about every day prior to the shooting.  The NCO also 
stated that, to the best of his knowledge, the veteran was 
familiar with the SOP with respect to placing ammunition in 
the weapon and, to the best of his knowledge, all unit 
policemen were required to read the entire SOP when joining 
the unit police.  

The service medical records reflect that on February 28, 
1964, the veteran had mild depression and on March 13, 1964, 
a change in medication was made due to his upcoming trial.

In March 1964, the veteran offered to enter into a pretrial 
agreement whereby he would plead guilty to the charge of 
involuntary manslaughter involving "culpable negligence" in 
exchange for a sentence cap (a sentence less that the maximum 
authorized for the offence).  As standard procedure in 
entering guilty pleas in military courts-martial, both the 
Government prosecution and counsel for the veteran, with the 
express consent of the veteran, stipulated to the facts 
surrounding the actual shooting incident.  The veteran's 
offer for pretrial agreement was accepted by the convening 
authority and, in a March 1964 general court-martial, the 
veteran pled and was found guilty of the charge and 
specification of involuntary manslaughter.  It was noted that 
Article 119 provided that any person subject to the code who, 
without intent to kill or inflict great bodily harm, 
nonetheless unlawfully killed a human being by culpable 
negligence was guilty of involuntary manslaughter.  Simple 
negligence was no more than the absence of due care where 
culpable negligence was more than simple negligence, but a 
negligent act or omission accompanied by a culpable disregard 
for the foreseeable consequences to others of such act or 
omission, also including a gross, reckless, wanton disregard 
for the safety of others.

In this regard, and with respect to the veteran's plea and 
conviction of involuntary manslaughter under Article 119, 
UCMJ, the Board would point out that the Manual for Court-
Martial (MCM) used by all military services, includes a 
chapter which discusses each of the punitive articles listed 
in the UCMJ.  The version of the MCM in effect in the 1960's 
at the time of the veteran's conviction, at Chapter XXVIII, 
included a discussion regarding a charge of involuntary 
manslaughter.  The Manual provided that involuntary 
manslaughter was an unlawful homicide committed without an 
intent to kill or inflict great bodily harm.  It was an 
unlawful killing by culpable negligence.  Culpable negligence 
could constitute an "act or omission which, when viewed in 
the light of human experience, might foreseeably result in 
the death of another...."  The Manual went on to provide 
examples which might constitute a proper charge of 
involuntary manslaughter and included:  "Acts which may 
amount to culpable negligence or negligently conducting 
target practice so that the bullets go in the direction of an 
inhabited house within range; pointing a pistol in fun at 
another and pulling the trigger, believing, but without 
taking reasonable precautions to ascertain, that it would not 
be dangerous; and carelessly leaving poisons or dangerous 
drugs where they may endanger life."  It is noteworthy that 
this exact language remains at present in the MCM discussion 
with respect to Article 119, UCMJ, for involuntary 
manslaughter except for the words "in fun" have 
subsequently been altered to "in jest."

The veteran was subsequently sentenced to a Bad Conduct 
Discharge (BCD), forfeiture of all pay and allowances, 
confinement at hard labor for two years, and reduction to the 
lowest enlisted grade.  Because, however, this sentence 
exceeded the sentence cap which had been granted in the 
pretrial agreement, the convening authority subsequently only 
approved so much of the sentence as provided for  Bad Conduct 
Discharge, confinement at hard labor for one year, forfeiture 
of $55 pay per month for one year, and reduction to the 
lowest enlisted grade.  Additionally, a considerable portion 
of this sentence was suspended for one year from the date of 
trial, with the suspended portions being automatically 
remitted at the end of that year unless sooner vacated.  
Clemency was subsequently granted by the convening authority 
in consideration of the veteran's prior record and conduct in 
confinement.  This clemency and the veteran was thus 
permitted to complete his enlistment  In June 1965, the Army 
Court of Military Review reviewed the veteran's trial 
transcript proceedings and found that the findings of guilty 
and sentence as approved by the convening authority were 
correct in fact and law and the findings were affirmed.  

Because clemency had been granted, including a remission of 
the BCD, the veteran remained on active duty until the 
expiration of his ordinary enlistment and he separated with 
an honorable discharge characterization.  The December 1966 
physical examination for separation noted no relevant 
complaints or history, and the psychiatric evaluation was 
normal.  

In July 1991, years after service separation, the veteran was 
hospitalized with VA for depression and, upon discharge, he 
continued to receive outpatient treatment for depression.  A 
May 1993 mental status evaluation by a VA social worker 
included the veteran's report that he had accidentally shot a 
good friend during service, and the Axis I diagnoses were 
PTSD and dysthymia.  In June 1993, the physician reported 
that he has been treating the veteran since 1989, and that 
the important event in the veteran's life regarding his 
problems included the accidental shooting of a friend.  He 
had counseled the veteran for PTSD.  A July 1993 VA 
examination included the veteran's complaint regarding the 
accidental shooting and he denied reexperiencing that event 
through nightmares or flashbacks.  The diagnoses were 
recurrent major depression and alcohol abuse.  In November 
1994, a physician reported that he had treated the veteran 
since 1988 and that while his initial impression for the 
veteran was major depression and dysthymic disorder, he 
eventually determined that the veteran had PTSD.  The 
precipitating factor was the accidental shooting incident.  
In March 1995, a VA social worker evaluated the veteran and 
the Axis I impression was chronic, delayed PTSD and 
dysthymia.

In April 1995, the veteran testified at a hearing at the RO.  
He reported that his in-service stressor was the accidental 
shooting of his partner on guard duty.  He admitted he was 
not supposed to have a magazine in his pistol at the time of 
the shooting and should have observed safe firearm procedure.  
The veteran testified at another hearing at the RO in March 
1997.

In September 1995, the service department indicated that 
there was no line-of-duty determination in the veteran's 
service personnel records.

The veteran was provided a VA psychiatric examination in 
April 2002 which included a review of his claims folder.  The 
physician reported that the veteran's accidental shooting 
incident was a sufficient traumatic event to support a 
diagnosis of PTSD and that the veteran met PTSD criteria for 
reexperiencing, arousal, duration, and impairment, but he did 
not meet the PTSD criteria for avoidance.  He reported the 
veteran had some symptoms of PTSD and the Axis I diagnosis 
included dysthymic disorder and "partial PTSD."

In May 2004, a physician wrote that he had treated the 
veteran for several months in 2003 for major depression, 
PTSD, and probably attention deficit/hyperactivity disorder-
inattentive type.  In April 2004, a private physician wrote 
that he had known the veteran for three years, and that the 
veteran had PTSD related to "his extensive military 
service."  He also had symptoms of depression and possibly 
bipolar disorder on some occasions.  In July 2004, the 
veteran was admitted to a private hospital for physical 
problems, and the document submitted contains no information 
with respect to psychiatric disability.  Most recently, the 
representative submitted a copy of a case-closing summary 
from November 1997 noting that the veteran had been seen from 
1993.  It reported that the veteran had initially been seen 
for chronic depression but was later diagnosed with PTSD 
"from an incident that occurred while he was on guard duty 
in the military."

Analysis:  Upon careful and thorough review of all of the 
evidence on file in this appeal the Board finds that a 
preponderance of the evidence, clear and convincing evidence, 
clear and unmistakable evidence and, in fact, evidence beyond 
any reasonable doubt, demonstrates that the veteran's actions 
resulting in the shooting death of another serviceman on 
February 10, 1964, involved both conscious wrongdoing and 
known prohibitive action.  The veteran's actions involved 
deliberate or intentional wrongdoing with knowledge of or 
wanton disregard of its probably consequences.  The 
misconduct in this case was not a mere technical violation of 
police regulations or ordinances.  

The specific actions found to constitute misconduct involve a 
chain of events leading directly to an unlawful killing of 
the veteran's fellow serviceman.  Initially, although there 
is clearly evidence in the claims folder indicating that the 
veteran's initial insertion of a loaded magazine into his .45 
caliber pistol may have been in violation of SOP, both in the 
form of standing orders and as supported by sworn testimony 
of the veteran's supervising NCO that he had routinely 
instructed SOP, the Board does not find that the veteran's 
initial loading of the loaded magazine into his .45 caliber 
pistol was wrongful because the facts show that the veteran 
and his partner believed that an unlawful entry to their 
military facility was being undertaken, and they were 
investigating this possibility alone and in separate 
directions.  When the veteran's partner did not immediately 
return, the veteran was concerned for his and his partner's 
safety, and the decision to place ammunition in his pistol 
was reasonable under the circumstances, albeit it may have 
been in violation of SOP.  

Once the veteran located in his partner, however, and they 
returned to their post, the veteran failed, refused, or 
neglected to unload the magazine from this pistol as he 
should have done in accordance with SOP.  The principal 
outstanding misconduct in this case, however, is that the 
veteran and his partner subsequently engaged in horseplay 
with their pistols by drawing them from their holsters, which 
was itself a violation of SOP, and pointing them at each 
other, which was not only a violation of SOP but constituted 
deliberate, intentional wrongdoing with knowledge and/or 
wanton and reckless disregard of the probably consequences.  
Although the misconduct in this case has been referred to as 
a matter of horseplay between two fellow service members, 
neither of whom intended any hurt or injury to the other, 
horseplay involving lethal weapons is a serious matter and 
one which can often result in disastrous consequences, as is 
the case in this appeal.  

The simple fact that the veteran drew his .45 caliber pistol, 
aimed it at his partner, placed the barrel of the weapon into 
his partner's mouth, and depressed the trigger demonstrates 
the highest degree of willful, intentional misconduct.  The 
fact that the veteran's partner was also participating in 
this horseplay does not diminish the level of misconduct 
exhibited by the veteran.  In fact, the veteran's actions in 
this case are a clear textbook example of the crime of 
involuntary manslaughter for which he was charged and 
convicted, pursuant to his plea of guilty which was in fact 
supported by a stipulation of facts which the veteran 
endorsed with the advice and assistance of defense counsel.  
As noted above, the Military Manual for Court-Martial in 
effect at the time of the veteran's offense (continuing until 
present) in the chapter including discussions of the punitive 
articles of the UCMJ, actually includes a discussion of the 
charge of involuntary manslaughter which specifically 
provides the example of "pointing a pistol in fun at another 
and pulling the trigger, believing, but without taking 
reasonable precautions to ascertain, that it would not be 
dangerous."

There certainly appears to be no question whatsoever that the 
veteran did not intend to harm or kill his partner.  Had 
military authorities believed otherwise, the charge would not 
have been involuntary manslaughter, but murder.  The 
extensive records from service regarding the veteran's court-
martial make it abundantly clear that the veteran did not 
intend any harm or injury and that the killing of his partner 
was entirely accidental in nature.  Nonetheless, the actions 
giving rise to this homicide made it unlawful based upon the 
veteran's "culpable negligence."  The actions of forgetting 
that his pistol was loaded, horseplay with the pistol, 
drawing the pistol from the holster, racking the slide of the 
pistol in order to place a bullet into the chamber from the 
magazine, pointing the weapon at a fellow serviceman, placing 
the weapon in the fellow serviceman's mouth, and depressing 
the trigger collectively amounted to culpable negligence, 
willful misconduct, and conscious wrongdoing by the veteran 
and known prohibitive actions with knowledge of or wanton or 
reckless disregard of the probable consequences.

The representative in his most recent submission of written 
argument in July 2004 presented several arguments for 
consideration, including an argument that the burden of proof 
in willful misconduct cases should be higher than a 
preponderance of the evidence.  It is noteworthy that his own 
brief cited the controlling case law from the Court stating 
that the burden of proof in such cases remains "a 
preponderance of the evidence."  While the representative 
may wish to create a record before the Court to convince them 
that the burden of proof in such cases should be raised, the 
Board would point out that with advice and assistance of 
defense counsel, the veteran pled and was found guilty of the 
crime of involuntary manslaughter, after providing a signed 
sworn stipulation of facts, providing verbal testimony before 
a military judge, who was required to inquire into the 
essential facts and the providence of the veteran's plea, 
subsequently reviewed by legal officers of the convening 
authority, and finally reviewed by the Army Court of Military 
Review and found to be without error in fact or in law.  That 
criminal conviction required evidence of guilt "beyond any 
reasonable doubt."  

The controlling law is that a veteran is "deemed" 
(presumed) to have acted in line of duty, unless the evidence 
reveals that his actions constituted willful misconduct by a 
preponderance of the evidence.  The Board so finds in this 
case.  Against the possibility of some future change in the 
standard of review, the Board also finds that the evidence 
supporting a finding of willful misconduct in this case is 
clear and convincing, clear and unmistakable, and in fact 
beyond any reasonable doubt.

Both the veteran and representative in this case have also 
raised the issue of the inadequacy of the veteran's training 
as a military policeman at the time of the incident in 
question.  It is reported that he was serving only as an 
augmentee to the police as his actual military duty was never 
one of a military policeman.  It is argued that the veteran 
was not adequately training in police procedures or in the 
use and operation of the .45 caliber pistol.  The Board has 
considered these arguments carefully and finds them to be 
entirely without merit.  

The misconduct in this case is clearly not one solely of mere 
technical violation of police regulations, ordinances or 
SOP's.  Although the veteran's loading of his pistol, later 
failing to unload it, drawing it from the holster, and 
horseplay with the pistol were likely in violation of SOP 
and/or standing orders, and there is clearly evidence that 
the veteran was made aware of such SOP and/or standing 
orders, the veteran's further actions of pointing the weapon 
at his partner, placing the weapon in his partner's mouth, 
and depressing the trigger goes well beyond mere violation of 
SOP and/or standing orders to one of fundamental firearms 
safety procedures.  

The record reveals that the veteran served an initial 
enlistment with the United States Marine Corps commencing 
with basic training at the Marine Recruit Depot in San Diego, 
California.  The Marines have a well known history of 
producing trained rifleman.  Although there are not 
individual personnel records available from the veteran's 
initial enlistment, because he was able to complete this 
enlistment satisfactorily, it is fair to presume that the 
veteran successfully completed the prerequisite rifle 
training necessary for graduation from basic Marine training.  
Such training in the mid to late 1950's would likely have 
been with the M-1 rifle.  Any basic rifle training course 
necessarily includes close and careful instruction in the 
basic and most elemental factors of safe firearms handling, 
which includes a strict prohibition against ever pointing a 
firearm, loaded or unloaded, at any person or object under 
any circumstances, except when the intent is to destroy that 
person or object.  The veteran certainly received additional 
weapons training during his second enlistment in the United 
States Army.  Indeed, the veteran is documented as having 
completed rifle training with the M-1 rifle in September 
1961, where he qualified as expert.  Again, any course of 
training in basic weapons handling must and certainly may be 
presumed to have included essential instruction in the most 
elemental safety procedure of never pointing a firearm at an 
individual under any circumstances, and certainly not 
depressing the trigger while so pointed, unless the object is 
to destroy that person or object.  Whether or not the veteran 
received adequate training as a military policeman, the 
service personnel records clearly indicate that the veteran's 
Military Occupational Specialty (MOS) from December 1961 
through January 1963, a period of some 13 months, and prior 
to the incident in question, he was listed as a Light Weapons 
Infantryman, duties which would presumably require at least 
the most fundamental training in the safe handling of 
firearms.  Separate and apart from any question of the 
quantity or quality of training the veteran may have received 
as a military policeman augmentee, it is clear that the 
veteran knew or should have known that it was wrong to point 
a firearm at a fellow serviceman and depress the trigger.  It 
was wrong by its very nature and also wrong because it was 
prohibited.  

That the veteran received adequate firearms training to have 
known that his actions given rise to the accidental shooting 
were wrong is in no way diminished because the veteran 
received training with rifles but the incident in question 
occurred with a .45 caliber pistol.  Both the M-1 rifle and 
the Colt .45 pistol are semiautomatic weapons.  The M-1 rifle 
is loaded by insertion of an eight-round en-bloc clip through 
the top of the receiver, whereas the .45 pistol is loaded 
with a seven-round magazine into the butt of the pistol.  
Both weapons are single action and, after inserting 
magazines, must be charged.  That is, simply loading a 
magazine into a .45 caliber pistol does not make it operable, 
until and unless the slide is pulled back and released to 
allow the first bullet in the magazine to enter the chamber.  
The veteran must necessarily have charged his .45 caliber 
pistol prior to firing it.  Simply looking into the ejection 
port of the .45 caliber pistol while cocking it would reveal 
a live round entering the chamber.  

A fact revealed in the evidence on file, and one not 
previously discussed, is a record demonstrating that in May 
1963, the year prior to the accidental shooting, the veteran 
was punished under Article 15, UCMJ, for carrying his .45 
caliber handgun concealed upon his body in violation of a 
United States Army in Europe regulation.  The subject of this 
regulation was stated as "Personal Property, Control of 
Firearms and Other Weapons."  It is unclear whether the .45 
caliber pistol at issue in this incident was the property of 
the Army or the veteran's own personal property, but in any 
event this record reveals that the veteran had access to and 
had apparently carried a .45 caliber pistol for a period of 
time prior to the shooting incident in question, and also 
indicates that he had been warned in the past about following 
the correct procedures for the safe handling of firearms.  
The veteran is clearly shown by the evidence on file to have 
received the requisite training necessary during both his 
first and second enlistments in the military to have known 
that pointing a firearm at a fellow serviceman and depressing 
the trigger was wrong, prohibited, and extremely dangerous 
behavior.  The resulting shooting death of the fellow 
serviceman was entirely foreseeable, and was proximately 
caused by the veteran's culpable negligence.

The veteran and representative have also argued that the 
Board should strongly consider the fact that the veteran 
received a lenient pretrial agreement, a lenient sentence, 
and extremely favorable post-trial clemency action, which 
remitted a considerable portion of the sentence, including 
the BCD.  The veteran was allowed to remain on active duty 
through the remainder of his enlistment, and received an 
honorable discharge.  Indeed, the veteran's personnel records 
otherwise reflect an overall performance of duty most often 
characterized as excellent.  The Board does not dispute any 
of these facts, but must point out that the law and 
regulations governing line-of-duty/misconduct determinations 
do not require or even allow a balancing of the relative 
equities presented in the individual case.  Again, there is 
no question that the homicide in this case was accidental and 
not intentional, and that the veteran's military service was 
otherwise exemplary.  The question presented is whether the 
accidental shooting involved reckless, willful, wanton action 
by the veteran amounting to culpable negligence, and there is 
no question that it did.

The representative has argued that the Board "ignores the 
fact that there is no service line-of-duty determination" 
with respect to the veteran's actions in this case.  This, of 
course, is a misstatement of fact.  The RO made a specific 
request to the National Personnel Records Center to attempt 
to obtain any line-of-duty determination for the veteran, and 
was informed that none could be located.  The Board 
specifically addressed this question in its earlier January 
2003 decision; at page 16 the Board clearly noted, and will 
restate now, that service department line-of-duty 
determinations are performed for service members who are 
themselves injured or killed while on active duty.  The 
veteran was not the injured party in this shooting incident, 
so no line-of-duty determination would have been performed 
for him.  A line-of-duty determination should have been 
performed for the fellow service member, JD, who was killed.  
The only way a service line-of-duty determination would have 
been performed for the veteran would have been, for instance, 
had he immediately been rendered psychiatrically unstable to 
the point that he could no longer perform his duties as a 
service member.  Had the veteran been unable to return to 
duty after this incident, then a line-of-duty determination 
would or should have been performed regarding his "injury."  
The absence of a line-of-duty determination under the 
circumstances presented in this case, where the veteran was 
not himself injured or rendered unfit for duty, is entirely 
ordinary and to be expected.  In any event, it is hardly 
conceivable that a line of duty determination would have been 
performed for the veteran with a finding of in-line-of-duty, 
followed by his conviction for involuntary manslaughter.

With respect to the veteran's underlying claim for service 
connection for PTSD, as noted above, the competent clinical 
evidence on file includes multiple diagnoses of PTSD, but 
this diagnosis has been called into question by medical 
professionals as well.  In the ordinary course, the Board 
reviews a multitude of PTSD service connection claims and the 
Board's unqualified medical observation is that the stressor 
reported in this case is not only extremely well documented 
and verified, but is also clearly of a nature to meet the 
criteria for a valid diagnosis in accordance with the DSM-IV.  
That any individual would suffer psychiatric consequences 
from an accidental traumatic killing of a friend and/or 
fellow service member would certainly be reasonably 
foreseeable.  That the veteran has been so affected is well 
documented in the clinical evidence on file, regardless of 
the particular diagnosis assigned.  

As noted above, for purposes of this decision, the Board will 
assume, but not concede as such concession is not necessary 
to a decision in this case, that the veteran has a valid 
diagnosis of PTSD related to the shooting incident in 
service.  The importance of the medical evidence on file is 
not the actual diagnosis of the veteran's psychiatric 
disability, but is the universally confirmed fact that the 
sole and single stressor consistently reported by the veteran 
throughout the pendency of this appeal, as corroborated in 
the clinical evidence on file, is the accidental homicide 
committed by the veteran during service.  Regardless of 
diagnosis, the clinical evidence consistently finds that the 
veteran's psychiatric disability is directly attributable to 
this single incident.  No other incident during service, 
unrelated to the accidental shooting, is reported as a causal 
factor in the veteran's psychiatric disability.  

Regardless of specific psychiatric diagnosis, the causal 
origin and lawful proximate cause of that disability is the 
veteran's accidental shooting of a fellow service member.  
Because the proximate cause of the veteran's psychiatric 
disability is beyond any reasonable doubt shown to be the 
result of his own willful misconduct and culpable negligence, 
an award of service connection for that psychiatric 
disability is not warranted, and is in fact prohibited.  
Because the veteran's actions resulting in the shooting death 
of JD constituted willful misconduct, psychiatric disability, 
including PTSD, was not incurred or aggravated in the line of 
duty during the veteran's active military service, and 
service connection for PTSD is not warranted.  






ORDER

The veteran's actions that resulted in the death of another 
serviceman constituted willful misconduct, and the appeal as 
to this matter is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


